Citation Nr: 1129894	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected left eye iritis.  

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2004.  He was awarded a Combat Infantry Badge.  

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2007 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case later came under the jurisdiction of the New York, RO.  

The issue of entitlement to headache disability, to include as secondary to service-connected left eye iritis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is injured his left knee in service and has a current left knee disability, diagnosed as patellofemoral syndrome, related to this initial injury.

2.  It is not shown that the Veteran injured his right knee in service, or that his current right knee patellofemoral syndrome is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left knee disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for right knee disabilty are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
The Veteran has been advised of VA's duties to notify and assist in the development of his claims.  An October 2006 pre-rating letter from the RO explained what the evidence needed to show to substantiate the claims.  It also explained the Veteran's and VA's responsibilities in claims development.   Additionally, this letter provided notice regarding how ratings and effective dates are assigned in accordance with Dingess/Hartman v. Nicholson.  Accordingly, no further notice is required. 
 
Regarding VA's duty to assist, the RO has obtained the Veteran's service treatment records, and received into evidence private medical evidence submitted by the Veteran.  During the March 2007 VA orthopedic examination, the Veteran did report having been seen by private physicians subsequent to separation from service, while the claims file contains a record of treatment from only a single, private physician.  Although it is unclear whether the Veteran was actually seen by more than one private physician, the Board notes that the Veteran did not respond to the VCAA notice described above by identifying any outstanding records of post-service medical treatment or evaluation for knee disability for VA to obtain or by indicating that he had additional post-service medical evidence of treatment or evaluation for knee disability to submit.  Accordingly, VA has met its assistance obligations.  See 38 C.F.R. § 3.159(c)(1).  The Veteran is not prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

The Veteran's service treatment records show that his lower extremities were found to be sound on entrance examination, with no pre-existing knee problems noted.   He was then seen on at least three occasions for left knee pain.  An April 2002 progress note shows that the Veteran reported left knee pain beginning after a road march three weeks prior.  The Veteran also stated that he had knee pain prior to enlistment while playing basketball.  Additionally, he reported a history of Osgood- Schlatter's disease.  The Veteran indicated that the current pain was in the medial aspect of the patella.  The diagnostic assessment was anterior left knee pain.  

A May 1, 2002 service progress note shows that the Veteran had been experiencing left knee pain for three weeks.  On examination, the knee was tender to palpation in the medial supracondylar femoral area and at the medial joint line.  The diagnostic assessment was anterior left knee pain.   A subsequent May 21, 2002 progress note shows that the Veteran was experiencing sharp pain in the medial side of the left knee.  The knee felt normal when he was not exercising it, however.  It was noted that the Veteran had underwent physical therapy for the knee in April and that taking Motrin and undergoing the physical therapy had been effective in stopping the knee pain.  However, he had just undergone his first day of normal physical training after his knee profile and the knee had started hurting after a run, in the same spot it had bothered him before.  The diagnostic assessment was left knee patellofemoral pain syndrome.

On his May 2004 report of medical history at separation, the Veteran indicated that he had not had any knee trouble.  On May 2004 separation examination, the lower extremities were found to be normal and no knee trouble was noted. 

A December 2006 private physician's questionnaire indicates that the physician had been treating the Veteran for one and a half months for bilateral patellofemoral syndrome.  The physician noted that per the Veteran, the knee pain began during military service after prolonged marching and hiking.  The physician also noted that the Veteran's complaints were consistent with patellar tendonitis due to military service.  

On March 2007 VA orthopedic examination, the Veteran reported a history of knee problems during active service.  He also indicated that since discharge from active service he had been seen by private physicians.  However, he had not been seen recently.  The Veteran reported intermittent pain, stiffness and giving way of the knees bilaterally.  He also reported locking of the left knee.  He indicated that precipitating factors for his symptoms included prolonged standing, ambulation and cold weather and that rest was an alleviating factor.  He had not been receiving any treatment for the knees.  

Physical examination showed tenderness at the bilateral knees anteriorly with some level of pain and weakness.  Range of motion of the knees was essentially normal.  The left knee showed mild anterior instability.  X-rays of the bilateral knees were within normal limits.  The diagnosis was bilateral patellofemoral syndrome, left greater than right. 

In his August 2007 notice of disagreement, the Veteran reported that his knees were a major problem.  He worked in security where he was required to be on his feet, which he could hardly do.  He was fortunate to do a lot of sitting on his job.  However, sitting also caused him problems.  

He noted that his knee problems came from running with heavy loads on his back in service, something he was initially ordered not to do while at Fort Campbell, Kentucky in order to avoid knee problems but which his leaders later made him do anyway.  He also noted that he wore out his knees with heavier loads and the issuance of improper equipment while he was in Iraq.  He was now paying a lot of money for regular visits to a doctor and for medicine to give him some relief.  He noted that he was a young person and at the age of 25, he was going through pain that was not getting better or becoming less to bear.  Instead, he was feeling more pain and it was becoming harder to bear.  These symptoms had an effect on him applying to other jobs that he wanted to consider but due to his ailments he was not physically qualified.    

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Left knee disability

In the instant case, the service treatment records clearly show that the Veteran experienced chronic patellofemoral pain syndrome of the left knee during service in 2002.  Similarly, the February 2007 VA orthopedic examiner diagnosed the Veteran with   bilateral patellofemoral syndrome.  Additionally, the December 2006 private physician found that the Veteran's complaints were consistent with patellar tendonitis due to military service.  Thus, given that some level of current left knee patellar disability is shown; given that some level of patellar injury was shown in service; and given that the December 2006 private physician's statement at least generally establishes a relationship between service and the current left knee disability, the evidence is at least in equipoise as to whether the Veteran's current left knee disability, diagnosed as patellofemoral syndrome, was incurred in service.   38 C.F.R. § 3.303; Gilbert, 1 Vet. App. 49, 55 (1990).
The Board notes that the Veteran did report a history of prior, pre-service left knee problems when he was seen by medical personnel in service in April 2002.  However, there is no indication from the record that these prior problems were chronic in nature, and the Veteran's left knee was found to be sound upon entry into service.  Accordingly, there is no appropriate basis for finding that the Veteran's current left knee disability pre-existed service and was not aggravated in service.  See 38 C.F.R. § 3.304(b).  

In summary, as a left knee injury occurred in service and as the Veteran's current left knee disability is reasonably shown to be related to that injury, service connection for left knee disability is warranted.     

B.  Right knee disability

The service treatment records are negative for any complaints, findings or diagnoses of right knee pathology.  Also, on separation examination, the lower extremities were found to be normal and on his report of medical history at separation, the Veteran did not report any right knee pathology.  

Post-service, the first evidence of right knee disability, the December 2006 private physician's report, does show a current diagnosis of bilateral patellofemoral syndrome and does indicate that the Veteran's complaints of knee problems stemming from prolonged marching and hiking in service were consistent with developing patellar tendonitis due to these activities in service.  Also, the February 2007 VA examiner diagnosed the Veteran with bilateral patellofemoral syndrome, worse on the left than on the right, without commenting on the etiology of the disability.  However, as alluded to above, unlike for the Veteran's left knee, the service treatment records are completely negative for any findings or complaints of right knee injury or pathology, including the separation examination, which shows normal lower extremities and the Veteran's report of medical history at separation, on which he did not report any prior right knee problems.

Given that the Veteran affirmatively sought evaluation treatment for left knee problems during service, the Board finds that had he experienced similar problems with his right knee, he would have similarly sought treatment for such problems.  However, there is no documentation that he sought such treatment or evaluation, nor has he alleged that he sought, or received, such treatment or evaluation.   Thus, the Board does not find the Veteran's report of right knee problems during service to be credible.  Further, inasmuch as the Veteran is claiming continuity of right knee symptomatology since service, the Board also does not find such claim credible.  Once again, there is no indication that he was experiencing any right knee distress at separation and also, he has not identified with any specificity, treatment or evaluation received for right knee problems at any time prior to late 2006.    

As a result of this lack of credibility, the Board can attach no probative weight to the December 2006 private physician's conclusion that the Veteran's right knee problems were consistent with patellar tendonitis due to military service because this conclusion was based on the non-credible report that the Veteran's right knee pain began during service.  Thus, the documentation of record tends to indicate that the Veteran's right knee pain began 1 1/2 months prior to December 2006, when he first started receiving treatment from this private physician.  Accordingly, continuity of right knee symptomatology since service is simply not shown.  

Finally, although the Veteran asserts that his current right knee disability is related to service, as a layperson, he is not competent to provide an opinion regarding such a medical nexus.   See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Accordingly, because the evidence does not show any manifestation of right knee disability during service, does not show continuity of right knee symptomatology since service and does not show that the Veteran's current right knee disability is otherwise related to service, service connection for right knee disability is not warranted.  38 C.F.R. § 3.303.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for left knee disability is granted.  

Service connection for right knee disability is denied.  


REMAND

The Veteran's service treatment records show that he did experience some level of headaches, which appeared to occur in conjunction with his now service-connected left eye iritis.  Also, post-service VA medical records suggest that the Veteran has experienced headaches in conjunction with the iritis.  Additionally, on February 2007 VA eye examination, it was the examiner's impression that the Veteran's headaches were secondary to iritis during the episodes of his recurrences and that the headaches were unrelated to migraine in terms of the ophthalmologic findings.  

In apparent contrast, an October 2006 private neurologist's questionnaire indicates that the physician had treated the Veteran for chronic daily headache and migraine headache, which he thought were more likely than not related to service.  Additionally, on February 2007 VA neurology examination, the examining neurologist diagnosed the Veteran with migraine-type headache and rebound headache due to overuse of medications.  Further, the Veteran, in his August 2007 notice of disagreement, indicated that his migraines resulted from exposure to gunfire and an IED explosion during service.  He noted currently, he would wake up with a migraine after a full night of sleep.  The headaches were sometimes bad enough that he was either unable to attend work or would have to be sent home from work.

Given that the record contains somewhat conflicting findings concerning the nature of the Veteran's headaches, the Board finds that a current VA neurological examination is necessary prior to final adjudication of the Veteran's claim.  The examining neurologist should provide specific diagnoses relating to the nature of the Veteran's current headache pathology and should provide an opinion as to the likely etiology of this headache pathology.  Prior to arranging for the examination, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for headaches since service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified (which are not already of record).  

Accordingly, the case is remanded to the RO/AMC for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for headaches since separation from service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified (which are not already of record).  In particular, the RO/AMC should obtain any records of VA treatment or evaluation for headaches from July 2006 to the present. 

2.  The RO/AMC should arrange for a VA examination by a neurologist to determine the nature and likely etiology of any current headache disability.  The Veteran's claims file, including the service treatment records, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should assign all applicable diagnoses, which pertain to any current headache disability.  In so doing, the examiner should specifically comment as to whether migraine headaches are present and whether the any headaches present are related to his service-connected iritis.   

Then, for each headache disability diagnosed, the examiner should provide an opinion as to whether such disability is at least as likely as not (i.e. a 50% chance or greater) caused or aggravated by the Veteran's military service and/or by his service-connected left eye iritis.  The examiner should provide a rationale for all opinions given.  

3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


